United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                    No. 04-1399
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Charles Allen Bisbee,                  *
                                       *    [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                          Submitted:
                              Filed: July 7, 2005
                                  ___________

Before
                                    ___________

PER CURIAM.

       After two days of trial, Mr. Bisbee pleaded guilty to eight counts of mail fraud
under 18 U.S.C. § 1341. Over Mr. Bisbee’s objection, the district court1 imposed a
role enhancement under U.S.S.G. § 3B1.1 and sentenced him to thirty-three months
imprisonment. On appeal, he argues that the evidence was insufficient to support the

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
enhancement. Also, the district court sentenced Mr. Bisbee before the Supreme Court
issued its opinion in Blakely v. Washington, 124 S.Ct. 2531 (2004). Mr. Bisbee
raises a Sixth Amendment argument on appeal claiming that the district court
impermissibly based the enhancement on facts neither admitted by the defendant nor
found by the jury. We affirm.

      Mr. Bisbee’s crimes involved the fraudulent sale of stolen vehicles as salvaged
and rebuilt vehicles. Participants in the scheme stole vehicles nearly identical to
recently wrecked vehicles and switched the vehicle identification numbers between
the wrecked and stolen vehicles. Mr. Bisbee then sold the stolen vehicles as salvaged
and rebuilt vehicles. On Mr. Bisbee’s property, government agents found twenty
wrecked vehicles with identification numbers removed. The unwitting buyers used
the mail to communicate with lenders, insurers, and a state government agency to
finance and register the vehicles.

      Mr. Bisbee admitted to these facts in his change of plea hearing. He also
admitted during his sentencing hearing that at least two other individuals were
involved in the scheme. The district court relied on these facts to assess the role
enhancement. This evidence was sufficient to support the enhancement.

       When a defendant raises a Sixth Amendment, Blakely claim for the first time
on appeal, we review for plain error under the standard set forth in United States v.
Pirani, 406 F.3d 543, 551-52 (8th Cir. 2005). To show prejudice under Pirani, a
defendant must show a reasonable probability that the district court would have
granted a lesser sentence had the district court not treated the Guidelines as
mandatory. Id. Here, the district court sentenced Mr. Bisbee at the top of the
applicable Guidelines range. There is nothing to suggest that the district court would
have given Mr. Bisbee a lesser sentence had the district court not treated the
guidelines as mandatory.



                                         -2-
The judgment of the district court is affirmed.
               ______________________________




                             -3-